DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.

Claims Status
Claims 1, 5-9 and  11 (Currently Amended)
Claims 2, 10, 12 and 14-17 (Original)
Claims 4, 13 and 18-20 (Canceled)

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1 and 7 are amended as follows:
Claim 1, lines 10-11, the recitation of “the current slave device” is replaced with: 
-- a current slave device --
Claim 7, line 8, the recitation of “a first slave device” is replaced with: 
-- the first slave device --

Allowable Subject Matter
Claims 1-3, 5-12 and 14-17 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “wherein, in response to an optical signal being transmitted from a previous slave device of the slave devices, a controller of a current slave device is configured to separate a control message associated with the battery cell corresponding to the current slave device from control messages included in the optical signal, and to transmit remaining control messages other than the separated control message to a next slave device of the slave devices based on an order in which the slave devices are arranged, and wherein in response to the optical signal being transmitted from the next slave device and including information associated with a state of a battery cell other than a battery cell corresponding to the current slave device, the current slave device is further configured to combine information associated with a state of the corresponding battery cell with the optical signal and to relay the combined optical signal to the previous slave device of the slave device based on an inverse order in which the slave devices are arranged.”, in combination with all other elements recited in claim 1.
Claims 2-3 and 5-10 are also allowed as they further limit allowed claim 1.
Regarding claim 11, prior arts do not suggest or teach, among other claimed allowable features, “wherein the generating comprises: separating the control message associated with the battery cell from the control messages in the received optical signal transmitted from a previous slave device of slave devices; and generating the data to be transmitted to a next slave device of the slave devices based on an order in which the slave devices are arranged based on remaining control messages other than the separated control message, and wherein in response to the optical signal being transmitted from the next slave device and including information associated with a state of a battery cell other than a battery cell corresponding to the current slave device, combining information associated with a state of the corresponding battery cell with the optical signal and relaying the combined optical signal to a previous slave device of the slave devices based on an inverse order in which the slave devices are arranged.”, in combination with all other elements recited in claim 11.
Claims 12 and 14-17 are also allowed as they further limit allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 28, 2021